USDC IN/ND case 1:21-cv-00264 document 1-1 filed 07/09/21 page 1 of 11




                  Exhibit A
USDC IN/ND case 1:21-cv-00264 document 1-1 filed 07/09/21 page 2 of 11
USDC IN/ND case 1:21-cv-00264 document 1-1 filed 07/09/21 page 3 of 11
USDC IN/ND case 1:21-cv-00264 document 1-1 filed 07/09/21 page 4 of 11
USDC IN/ND case 1:21-cv-00264 document 1-1 filed 07/09/21 page 5 of 11
USDC IN/ND case 1:21-cv-00264 document 1-1 filed 07/09/21 page 6 of 11
USDC IN/ND case 1:21-cv-00264 document 1-1 filed 07/09/21 page 7 of 11
USDC IN/ND case 1:21-cv-00264 document 1-1 filed 07/09/21 page 8 of 11
USDC IN/ND case 1:21-cv-00264 document 1-1 filed 07/09/21 page 9 of 11
USDC IN/ND case 1:21-cv-00264 document 1-1 filed 07/09/21 page 10 of 11
USDC IN/ND case 1:21-cv-00264 document 1-1 filed 07/09/21 page 11 of 11
